United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.D., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
DATA OPERATIONS CENTER,
Wilkes-Barre, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1340
Issued: January 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 2, 2008 appellant filed a timely appeal of a December 31, 2007 overpayment
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received a
$4,094.07 overpayment of compensation; and (2) whether the Office properly found that
appellant was at fault in the creation of the overpayment, thus precluding waiver of the
overpayment.
FACTUAL HISTORY
On November 12, 2004 appellant, then a 47-year-old records processing specialist,
sustained a right knee sprain and strain when he slipped on a wet floor and fell. He returned to
work on January 12, 2005. On August 17, 2006 the Office accepted a recurrence of disability
from January 13 to March 12, 2005.

A February 24, 2005 disability certificate from Dr. Peter A. Cognetti indicated that
appellant was disabled from January 13 to February 28, 2005. He received sick leave pay for
January 13 to 26, 2005, annual leave pay for January 27 to February 25, 2005 and administrative
leave pay for February 28, 2005. The record shows that appellant received $4,094.07 in wageloss compensation from the Office for the same time period.
On January 29, 2007 the Office advised appellant of its preliminary determination that
there was an overpayment of compensation in the amount of $4,094.07 because he used leave for
January 13 to February 28, 2005 and also received wage-loss compensation benefits from the
Office for the same period. It made a preliminary determination that he was at fault in the
creation of the overpayment because he accepted a payment which he knew or should have
known to be incorrect. The Office stated that appellant was not entitled to receive leave pay
concurrently with disability compensation for lost wages. Appellant was advised to submit
evidence or argument if he disagreed with the fact or amount of the overpayment or if he wished
to contest the preliminary finding of fault and request a waiver of recovery of the overpayment.
Appellant requested a prerecoupment hearing on the issues of fact and amount of the
overpayment and fault. A telephonic hearing was held on October 10, 2007. He testified that in
September 2006 he took the Office compensation check to a personnel specialist at the
employing establishment. Appellant asked that the check be applied towards leave buyback and
asked what he should do with the check. The personnel specialist that he consulted had not
received instructions concerning the compensation check and told him to hold onto it until she
contacted him. Appellant testified that no one from the employing establishment ever contacted
him about what to do with the compensation check and he cashed it. He stated that it was always
his intent to buyback the leave used from January 13 to February 28, 2005.
On November 2, 2007 appellant submitted a copy of a January 27, 2005 application for
leave buyback for January 13 to February 15, 2005 and a November 2, 2007 claim for leave
buyback for January 13 to February 28, 2005. He asserted that he was not at fault in the creation
of the overpayment because he had initiated the process for leave buyback in 2005 before he
received wage-loss compensation from the Office.
By decision dated December 31, 2007, the Office hearing representative finalized the
determination that appellant received an overpayment of $4,094.07 between January 13 and
February 28, 2005 because he received wage-loss compensation from the Office at the same time
that he received sick and annual leave pay from the employing establishment. The Office
determined that appellant was at fault in the creation of the overpayment, thus precluding waiver
of the overpayment.

2

LEGAL PRECEDENT -- ISSUE 1
An employee may claim compensation for periods of annual and sick leave which are
restorable in accordance with the rules of the employing establishment. Forms CA-7a and
CA-7b are used for this purpose.1
ANALYSIS -- ISSUE 1
The Board finds that the Office correctly determined that appellant received a $4,094.07
overpayment from January 13 to February 28, 2005. The record shows that appellant received
wage-loss compensation from the Office during that period and also received leave pay from the
employing establishment. An employee is not entitled to receive wage-loss compensation and
leave pay for the same period of time. Section 8116(a) of the Act states that while an employee
is receiving workers’ compensation benefits, he or she “may not receive salary, pay or
remuneration of any type from the United States, except … in return for service actually
performed” or for certain payments related to service in the Armed Forces unless such benefits
are payable for the same injury or the same death being compensated for under the Act.2 In a
leave buyback case, an injured employee uses sick or annual leave to prevent wage loss after an
employment injury. If a claim is accepted and the work absences would otherwise be
compensable under the Federal Employees’ Compensation Act, the employee may wish to
buyback this leave from the employing establishment. An employee may decide to take sick
and/or annual leave in order to avoid possible interruption of income. If such employee does so
decide and his or her claim for compensation is subsequently approved, such employee may
arrange with his or her employing establishment to buyback the leave used and have it reinstated
to such employee’s account. The compensation, to which the employee is entitled, may be used
to pay a part of the back cost and the employee shall be obligated to pay the balance. No
compensation payments shall be paid, however, while the employee is still in leave status.
Arrangements to buyback leave shall be made with the employing establishment.3 While
appellant may claim compensation for periods of restorable leave, appellant is not entitled to
receive both compensation and leave pay. Thus, appellant received a $4,094.07 overpayment of
compensation from January 13 to February 28, 2005.
LEGAL PRECEDENT -- ISSUE 2
Under section 8129 of the Act and the implementing regulations, an overpayment must
be recovered unless incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.4 Section 10.433 of the implementing regulations specifically provides that the
Office may consider waiving an overpayment if the individual to whom it was made was not at
1

20 C.F.R. § 10.425.

2

5 U.S.C. § 8116(a).

3

James R. Rowell, 39 ECAB 869 (1988); see also Louis H. Campbell, Docket No. 01-587 (issued
December 26, 2001).
4

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10. 437.

3

fault in accepting or creating the overpayment.5 The regulation further provides that each
recipient of compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she receives from the Office are proper.6 Under the regulations, a recipient
will be found to be at fault with respect to creating an overpayment if he or she “[a]ccepted a
payment which he or she knew or should have known to be incorrect.”7 Whether or not the
Office determines that an individual was at fault with respect to the creation of an overpayment
depends on the circumstances surrounding the overpayment.8
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in the creation of the overpayment based on
the third criterion above, that he accepted payments which he knew, or should have known, to be
incorrect. In order for the Office to establish that appellant was at fault in creating the
overpayment, it must show that, at the time he received the compensation checks in question, he
knew or should have known that the payment was incorrect.9 With respect to whether an
individual is with fault, section 10.433(b) of the Office’s regulations provides that whether or not
the Office determines that an individual was with fault with respect to the creation of an
overpayment depends on the circumstances surrounding the overpayment. The degree of care
expected may vary with the complexity of those circumstances and the individual’s capacity to
realize that he or she is being overpaid.10
The Board finds that appellant was at fault in creating the $4,094.07 overpayment from
January 13 to February 28, 2005. Appellant acknowledged, and the record establishes, that he
received compensation checks for the period January 13 to February 28, 2005 for the same
period that he received leave pay from the employing establishment. He testified that in
September 2006 he took the compensation check for the period January 13 to February 28, 2005
to a personnel specialist at the employing establishment and asked what he should do with the
check. Appellant was told to hold onto the check until the employing establishment contacted
him. No one from the employing establishment contacted him about the compensation check
and he cashed it. On November 2, 2007 appellant submitted a copy of a January 27, 2005
application for leave buyback for January 13 to February 15, 2005 and a November 2, 2007
claim for leave buyback for January 13 to February 28, 2005. However, until the employing
establishment converts sick and annual leave to leave without pay, the employee remains in
leave status, even if leave buyback has been requested.11 Although appellant filed a claim for
leave buyback on January 27, 2005 and November 2, 2007, the employing establishment did not
5

20 C.F.R. § 10.433(a).

6

Id.

7

20 C.F.R. § 10.433(a)(3).

8

20 C.F.R. § 10.433(b).

9

See Otha J. Brown, 56 ECAB 228 (2004); Karen K. Dixon, 56 ECAB 145 (2004).

10

20 C.F.R. § 10.433(b).

11

See James R. Rowell, 39 ECAB 869, 874 (1988).

4

process his claim and did not convert his sick and annual leave to leave without pay. Therefore,
he remained in leave status and was not entitled to accept compensation from the Office.
Appellant was aware or reasonably should have been aware that he was not entitled to receive
both wage-loss compensation and leave pay for the same period of time, i.e., that he was not
entitled to be paid twice for the same period of time. The Board finds that appellant is at fault in
the creation of the overpayment from January 13 to February 28, 2005 because he accepted
payments that he knew or should have known to be incorrect. That the Office may have been
negligent in issuing the compensation check to appellant does not mitigate this finding.12 Even if
an overpayment resulted from negligence by the Office, this does not excuse the employee from
accepting payment which the employee knew or should have been expected to know he was not
entitled to receive.13 The Office’s finding that appellant was at fault in the creation of the
overpayment is proper under the facts and the circumstances of this case, as he knew or should
have known that he was not entitled to accept a wage-loss compensation check for the period
January 13 to February 28, 2005 for the same period that he received leave pay from the
employing establishment and had not filed a claim for leave buyback. As appellant is at fault in
the creation of the overpayment from January 13 to February 28, 2005, he is not eligible for
waiver.14
CONCLUSION
The Board finds that the Office properly determined that appellant received a $4,094.07
overpayment from January 13 to February 28, 2005. The Board further finds that the Office
properly found that appellant was at fault in the creation of the overpayment and was therefore
not eligible for waiver of recovery of the overpayment.

12

See 20 C.F.R. § 10.435(a); William E. McCarty, 54 ECAB 525 (2003).

13

See Diana L. Booth, 52 ECAB 370 (2001).

14

20 C.F.R. § 10.441(b).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 31, 2007 is affirmed.
Issued: January 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

